Citation Nr: 1521003	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B and C.

(The issue of entitlement to service connection for hepatitis A is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  That rating decision granted service connection for hepatitis B and C and assigned an initial noncompensable rating for hepatitis B and C.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is of record.


FINDING OF FACT

Hepatitis B and C have resulted in no more than daily fatigue, malaise, minor weight loss and hepatomegaly, and less than six weeks of incapacitating episodes over any 12-month period. 


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for hepatitis B and C have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in March 2008, the RO sent a letter to the Veteran providing the notice required for his claim of service connection for hepatitis.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his hepatitis over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's hepatitis B and C, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's disability is rated under Diagnostic Code (DC) 7354, which provides that a noncompensable evaluation is assigned when the disability is non-symptomatic.

A rating of 10 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354.

A rating of 20 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id. 

A rating of 40 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id. 

A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id. 

A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id. 

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

A January 2008 private treatment record noted that an ultrasound showed the Veteran's liver was slightly enlarged and his spleen was enlarged.  The sonologist noted an impression of hepatosplenomegaly with protal vein prominence, maybe due to early cirrhotic changes.

An April 2009 VA examination report (Virtual VA) notes that the Veteran has experienced jaundice, decreased appetite, discolored urine, and malaise due to his hepatitis.  

An April 2009 private treatment record noted normal liver and spleen sizes.  

An August 2009 private treatment record noted no jaundice and a normal sized liver.

A November 2009 private treatment record noted that an ultrasound showed that the Veteran's liver was normal in size.  His spleen was also described as normal.  

An April 2010 private treatment record from Dr. E.H.O. noted a working impression of chronic liver disease secondary to chronic hepatitis C infection.

An October 2010 VA examination report notes generalized body weakness and easy fatigability.  

A November 2010 private treatment record noted an enlarged liver.  An impression of hepatomegaly with diffuse parenchymal changes and splenomegaly was noted.  

A December 2010 VA treatment record noted a diagnosis of hepatomegaly with diffuse parenchymal changes and splenomegaly.  The Veteran's liver was noted as being enlarged and extending two to three centimeters below the costal margin.  

A March 2011 private treatment record from Dr. E.H.O. noted chronic liver disease probably secondary to chronic hepatitis C.  

A June 2011 VA treatment record (Virtual VA) noted yellow skin and dark urine.  The Veteran reported his last bout with hepatitis symptoms was in 2008.

The Veteran was afforded a VA examination in October 2011.  It was noted that the Veteran has suffered at least 10 relapses of hepatitis since 1967.  The Veteran reported jaundice and tea-colored urine.  It was stated that the Veteran has been asymptomatic since January 2008.  No incapacitating episodes due to hepatitis were noted.  An ultrasound showed diffuse parenchymal liver changes with normal liver size and cholecystolithiasis.  

The Veteran was afforded a VA examination in September 2013.  There, a diagnosis of hepatitis C was confirmed.  

In his October 2013 Notice of Disagreement, the Veteran recounted that in 2008 he experienced yellow eyes and skin.  He also stated that he was bedridden at various times.

A November 2013 VA treatment record noted that the Veteran had jaundice in 2008.  The Veteran claimed a recurrence of such several times since then.  The Veteran reported an ultrasound that showed hepatosplenomegaly with portal vein prominence.  

The Veteran's friend submitted a letter dated July 2014.  She stated that the Veteran experiences daily fatigue and malaise.  She recounted visiting the Veteran in 2008.  She stated that the Veteran's skin and eyes were yellow.  She stated that he Veteran told her that he needed rest.  She explained that she saw the Veteran several times and he was sick for three months.

In his July 2014 Substantive Appeal, the Veteran stated that he suffers from an enlarged liver with coarse parenchymal echo pattern.  He stated that prior to April 2009 he required three months of bedrest due to his hepatitis.  The Veteran complained of jaundice, nausea, vomiting and intermittent epistaxis.  He noted daily fatigue, malaise, and mild anemia.  He stated that he is on a restricted diet due to his hepatitis.  

The Veteran's caretaker submitted a statement dated August 2014.  She stated that she cared for the Veteran part-time from 2008 to 2013.  She explained that she witnessed the Veteran experience incapacitating episodes of hepatitis, causing him to be bedridden.  She recounted symptoms of fatigue, nausea, malaise, vomiting, fever, anorexia and migraine headaches that last over four weeks total out of each year.  

At his September 2015 Board hearing, the Veteran testified as to his symptoms.  The Veteran reported an enlarged liver.  See Transcript at 3.  He stated that he experiences fatigue and jaundice.  See id at 4.  He also explained that since 2007 he has experienced ten severe incidents, where he developed a fever, jaundice and headaches.  See id.  The Veteran also testified that he experiences dark urine, diarrhea, yellowness in his eyes and skin.  See id at 6.  The Veteran further explained that he experiences daily fatigue, malaise, mild anemia and fever.  See id at 8.  The Veteran stated that he becomes easily tired.  See id at 11.  The Veteran denied anorexia, but stated that he has lost about 25 pounds over the past four years.  See id at 15.  Finally, the Veteran explained that when he gets sick, he will become incapacitated for at least ten days.  See id at 16-17.

Affording the Veteran the benefit of the doubt, an initial 40 percent rating is warranted for hepatitis B and C.  The record shows that the Veteran experiences frequent malaise and fatigue.  Indeed, at the Veteran's Board hearing he testified that he experiences fatigue often.  See Board Hearing Transcript at 4.  The Veteran has consistently reported such throughout the period on appeal.  Likewise, affording the Veteran the benefit of the doubt, it appears that an enlarged liver-or hepatomegaly-is a symptom of his hepatitis B and C.  Indeed, on several occasions the Veteran's liver has been noted an enlarged on ultrasound.  See January 2008 Private Treatment Record; November 2010 Private Treatment Record; December 2010 VA Treatment Record; November 2013 VA Treatment Record.  While there are some records which show a normal sized liver, see, e.g, April 2009 Private Treatment Record, there is sufficient evidence of an enlarged liver, as discussed above.  While reports alternate between showing a normal and enlarged liver, the Board finds that it is appropriate to conclude that hepatomegaly is a symptom of the Veteran's hepatitis B and C.  To that end, where an enlarged liver was shown, such was confirmed by objective ultrasound testing.  Thus, affording the Veteran the benefit of the doubt, the evidence of record shows that the Veteran experiences fatigue, malaise, and hepatomegaly as a result of his service-connected hepatitis B and C.

While the Veteran does not experience anorexia, he has noted some weight loss over the past four years.  See Hearing Transcript at 15.  Resolving all doubt in the Veteran's favor, the Veteran's symptomatology more closely approximates the criteria for a 40 percent rating rather than a lower rating under that diagnostic code.  See 38 C.F.R. § 4.7.  Indeed, as discussed above, the weight of the evidence indicates that the Veteran suffers from hepatomegaly, frequent fatigue and malaise, which is required for a 40 percent rating under Diagnostic Code 7354.  Given the totality of the Veteran's symptoms, including hepatomegaly, frequent fatigue and malaise, but not anorexia, the Board concludes that the criteria for an initial 40 percent rating under Diagnostic Code 7354 have been more closely approximated.

An initial rating in excess of 40 percent is not warranted for hepatitis B and C.  The Veteran has not experienced substantial weight loss due to his hepatitis B and C, nor has he experienced incapacitating episodes for a duration of six weeks over a one year period, as required for a 60 percent rating.  See 38 C.F.R. § 4.114, DC 7354.  Indeed, the Veteran testified that he has only lost about 25 pounds over the past four years.  See Board Hearing Transcript at 15.  Likewise, the Veteran's caretaker stated that the Veteran experienced various symptoms causing incapacitation for only four, not six, weeks.  See August 2014 Statement of Veteran's Caretaker.  There is simply no evidence that the Veteran was incapacitated for six weeks during a yearlong period or that the Veteran has experienced substantial weight loss due to his hepatitis B or C.  Likewise, the criteria for a 100 percent rating are not met as the Veteran does not exhibit near-constant debilitating symptoms due to his hepatitis B or C.  See Board Hearing Transcript.  Indeed, the Veteran himself has not alleged that his symptoms are both constant and debilitating.

The Board notes that service connection is in effect collectively for hepatitis B and C.  While the Board has considered the Veteran's rating under Diagnostic Code 7354, pertaining to hepatitis C, it would be impermissible to rate the Veteran's disability under Diagnostic Code 7345, pertaining to hepatitis B.  This is because that diagnostic code employs the same exact criteria as Diagnostic Code 7354.  To rate the same symptomatology separately under two identical diagnostic codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected hepatitis B and C.  The Veteran's disability is manifested by malaise, fatigue and hepatomegaly.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun, supra.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Veteran has been in receipt of a TDIU, effective from December 2013.  The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hepatitis B and C at any time prior to December 2013.  Thus, further consideration of entitlement to a TDIU due to his service-connected hepatitis B and C is not warranted.


ORDER

An initial rating of 40 percent, but no more, for hepatitis B and C, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


